IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT JACKSON          FILED
                         DECEMBER 1999 SESSION         March 6, 2000

                                                Cecil Crowson, Jr.
                                               Appellate Court Clerk
STEVEN DEWAYNE BOLDEN,            *    No. W1999-00029-CCA-R3-PC

      Appellant,                  *    LAKE COUNTY

vs.                               *    Hon. R. Lee Moore, Jr., Judge

STATE OF TENNESSEE,               *    (Post-Conviction)

      Appellee.                   *




For Appellant:                         For Appellee:

Steven DeWayne Bolden                  Paul G. Summers
W.T.S.P., Site 2                       Attorney General and Reporter
P.O. Box 1150                          425 Fifth Avenue North
Henning, TN 38041-1150                 Nashville, TN 37243-0493

                                       R. Stephen Jobe
                                       Assistant Attorney General
                                       Criminal Justice Division
                                       425 Fifth Avenue North
                                       Nashville, TN 37243-0493



OPINION FILED:



AFFIRMED



NORMA MCGEE OGLE, JUDGE
                                             OPINION

                The petitioner, Steven DeWayne Bolden, appeals the dismissal of his

petition for post-conviction relief by the Lake County Circuit Court on March 26,

1999. Following a review of the record and the parties’ briefs, we affirm the

judgment of the post-conviction court.



                On August 18, 1994, the petitioner was convicted by a jury in the Lake

County Circuit Court of aggravated assault. The trial court sentenced the petitioner

as a standard, Range 1 offender to three years incarceration in the Tennessee

Department of Correction. On July 26, 1996, this court affirmed the petitioner’s

conviction, and, on December 30,1996, our supreme court denied further review.

State v. Bolden, No.02C01-9502-CC-0053, 1996 WL 417673 (Tenn. Crim. App. at

Jackson), perm. to appeal denied, (Tenn. 1996). On January 20, 1999, the

petitioner filed the instant pro se petition for post-conviction relief in the Lake County

Circuit Court. The petitioner asserted that his conviction is void, because he was

originally indicted on one count of attempted first degree murder and did not consent

to the amendment of his indictment to include the offense of aggravated assault.1

The post-conviction court dismissed the petition due to the expiration of the

applicable statute of limitations.



                The instant petition for post-conviction relief was filed after May 10,

1995, and is therefore governed by the provisions of the Post-Conviction Procedure

Act of 1995. This act requires that a petitioner file a petition for post-conviction relief

within one year of the date of the final action of the highest state appellate court to

which an appeal was taken. Tenn. Code Ann. 40-30-202(a) (1997). No court has



        1
         The indictment was amende d by a “Consent Order” signed by the trial court, the prosecutor,
and the p etitioner’s trial co unsel.

                                                  2
jurisdiction to hear a petition filed after the expiration of the limitations period unless

a petitioner’s claims fall within one of three exceptions enumerated in the statute, id.

at (b), or application of the limitations period would offend principles of due process,

cf. Burford v. State, 845 S.W.2d 204, 208-209 (Tenn. 1992). See also Seals v.

State, No. 03C01-9802-CC-00050, 1999 WL 2833, at *2 (Tenn. Crim. App. at

Knoxville, January 6, 1999)(this court observed that the “anti-tolling” provision of the

1995 Act has no operation against constitutional principles).



                 We agree with the post-conviction court and the State that the

petitioner has failed to demonstrate that one of the statutory exceptions is applicable

in his case. Moreover, application of the statute of limitations in this case does not

offend due process. Finally, a petition alleging a void indictment and, consequently,

a void judgment of conviction must still be filed within the statute of limitations set

forth in Tenn. Code Ann. § 40-30-202(a). See Myers v. State, No. 03C01-9612-CR-

00457, 1997 WL 542332, at *1 (Tenn. Crim. App. at Knoxville, September 4,

1997)(per curiam).2



                 For the foregoing reasons, we affirm the judgment of the post-

conviction court.




                                                             Norma McGee Ogle, Judge




        2
           Of course, “the statute of limitations for filing post-conviction petitions in no way precludes the
filing of petitions for habeas corpus w hich contest void judgmen ts.” Taylor v. Sta te, 995 S.W.2d 78,
84 (Tenn. 1999).

                                                      3
CONCUR:


Gary R. Wade, Presiding Judge



John Everett W illiams, Judge




                                4